ORDER
PER CURIAM.
Defendant was charged by information and convicted by a jury of first degree robbery and armed criminal action. He was sentenced by the court as a prior and persistent offender to concurrent twenty-five year pris*391on terms. His Rule 29.15 motion was denied after an evidentiary hearing. He appeals the conviction and the denial of his post-conviction motion. We affirm. We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).